Citation Nr: 1106826	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a left 
arm disorder. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veteran 
Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a left 
arm disorder was denied by an unappealed rating decision in May 
2003.  

2.  The evidence received since the May 2003 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a left arm disorder and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence clearly and unmistakably shows that the 
Veteran's left arm disorder pre-existed service.

4.  The medical evidence does not clearly and unmistakably show 
that the Veteran's left arm disorder was not aggravated during 
service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied entitlement to 
service connection for a left arm disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final May 2003 determination 
denying the Veteran's claim of entitlement to service connection 
for a left arm disorder is new and material, and the Veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3.  The criteria for service connection for a left arm disorder 
have been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010); VAOPGCPREC 3-2003 
(July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

The record reflects that a May 2003 rating decision denied the 
Veteran's claim of entitlement to service connection for a left 
arm disorder.  The RO sent notice of the decision to the Veteran 
at his last address of record.  The Veteran did not appeal that 
decision.  Therefore, the May 2003 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied 
reopening the claim; however, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Thus, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for a left arm disorder.

The evidence of record at the time of the May 2003 rating 
decision consisted of service treatment records, records of the 
Veteran's surgery prior to service, and post-service medical 
records.  The Veteran's claim was denied on the basis of the RO's 
determination that the Veteran's disorder did not worsen as a 
result of service.
 
The evidence submitted in support of reopening the claim includes 
more recent medical records, including an opinion by the 
Veteran's private physician that he reinjured his arm during 
service.  The Board finds that this evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  As such, the 
evidence is new and material under the provisions of 38 C.F.R. 
§ 3.156(a) and the claim is reopened.  

As to the reopened claim, service connection may be granted for 
disability or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  Service connection may also be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  38 
C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 
2003).  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

The Veteran's service entrance examination report notes a scar on 
his left elbow.  No other injuries or disorders are noted.  
Accordingly, the Veteran is presumed sound upon entrance.

The Veteran entered basic training on June 2, 1960.  A June 9, 
1960 treatment record notes pain in the Veteran's left arm.  It 
was noted to be residuals of an old fracture.  A June 10, 1960 x-
ray of the left arm showed no evidence of recent or remote 
fracture.  

On June 12, 1960, the Veteran reported that "right arm hurting, 
old operation."  The record states that the Veteran fell from a 
building at age 4 and sustained a fracture of his right distal 
humerus.  This had bothered him periodically during his week of 
service.  Upon examination, the treater noted an old scar on the 
exterior surface of the distal left humerus.  The Veteran 
complained of tenderness around the elbow and an inability to 
grip with his hand.  No swelling was noted.  

On June 14, 1960, the Veteran reported to the orthopedic clinic.  
The treater noted a fracture of the left arm at age 5.  He 
provided a provisional diagnosis of old injury to the left arm.  
The Veteran returned to the orthopedic clinic on June 17, 1960.  
The treatment note states that the Veteran had a left arm 
fracture at age 5 and has had pain and weakness since that time.  
An examination showed a well-healed posterior scar, obvious 
shortening, and atrophy, carrying angle obliterated.  The 
Veteran's range of flexion of his left elbow was limited to 15-20 
degrees.  Other ranges of motion were normal.  There was marked 
muscular weakness.  

The Veteran had a discharge examination on June 20, 1960.  The 
report of medical history noted a bone, joint, or other deformity 
and an operation on his left arm and elbow.  In the report of 
medical examination, the examiner found the Veteran's upper 
extremities "abnormal" as a residual condition of the left 
elbow, resulting from a fracture.  An accompanying narrative 
summary states that a diagnosis of a residual condition of the 
left elbow, resulting from a fracture, manifested by atrophy, 
weakness, and decreased range of motion has been established.  
The examiner opined that the Veteran's disorder existed prior to 
service and was not aggravated by service beyond the normal 
progression of the disease.  The Veteran was recommended for 
discharge.  

A Medical Board report from July 1960 affirmed the diagnosis of a 
residual condition of the left elbow that existed prior to 
service and was not permanently aggravated by service and 
recommended that the application for discharge be approved.  

The Veteran attempted to re-enlist in service in September 1960 
and was initially found qualified for enlistment.  In support of 
his application, he submitted an undated letter from his private 
physician who stated that he has treated the Veteran since birth 
and the Veteran fractured his right elbow in February 1946 and at 
the present time, there was no disability or limitation of motion 
of that arm.  However, a November 1960 letter shows that the 
Veteran was medically disqualified from re-enlistment.  

As discussed above, to rebut the presumption of soundness, there 
must be clear and unmistakable evidence that: 1) the disorder 
existed prior to service, and 2) the disorder was not aggravated 
by service.  

The Veteran submitted a letter from St. Mary's Hospital, dated in 
September 1960.  The letter stated that the Veteran was admitted 
to the hospital in February 1946 with a supracondylar fracture of 
his left humerus.  Surgery was performed on February 5, 1946 and 
February 12, 1946.  This evidence constitutes clear and 
unmistakable evidence that the Veteran had a left arm disorder 
prior to service.  

The Board must now consider whether there is clear and 
unmistakable evidence that the disability was not aggravated by 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); see 
also VAOPGCPREC 3-2003 (2004).

The Veteran's June 1960 discharge examination and a Medical Board 
report from July 1960 both state that the Veteran's disorder pre-
existed service and that it was not aggravated by service.  
Additionally, the Veteran underwent a VA examination in July 
2009, in which the examiner opined that there was no increase in 
the Veteran's disability during his active duty.  However, the 
examiner did not indicate that the Veteran's disability was not 
clearly and unmistakably not aggravated during service.

In support of his claim, the Veteran submitted a February 2009 
opinion from his private physician.  In this letter, the doctor 
indicated that the Veteran's elbow was reinjured during service.  
The doctor indicated that he had reviewed records showing that 
"due to the increase in injury the military did not allow the 
patient to reenroll in the military."  The doctor further noted 
that the Veteran "suffered a chronic injury to the shoulder and 
upper forearm area on the left-hand side that was strictly due to 
an injury while in service with the military."    

By "clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  Given 
the conflicting evidence regarding whether the Veteran's disorder 
worsened as a result of service, it is clear that whether the 
disorder was aggravated by service is a debatable matter.

Here, the Veteran was found to be physically normal at service 
entrance, and the evidence does not clearly and unmistakably show 
that his left arm disorder both existed prior to service and was 
not aggravated by service.   Moreover, he currently suffers from 
a left arm disorder that has been found to be related to the 
complaints and treatment noted in service.  See generally Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  After resolving all 
doubt in the Veteran's favor, the Board finds that the 
preexisting disability was aggravated in service, and the 
evidence of record supports a finding that service connection is 
warranted for the claimed left arm disorder.  See VAOPGCPREC 3-
2003 (July 16, 2003); see also 38 U.S.C.A. § 5107(b).
  

ORDER

New and material evidence has been submitted sufficient to reopen 
a claim for service connection for a left arm disorder, and 
service connection for a left arm disorder is granted.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


